CHIEF JUSTICE
 CAROLYN WRIGHT                                                                              LISA MATZ
JUSTICES                                                                                 CLERK OF THE COURT
 DAVID L. BRIDGES                                                                           (214) 712-3450
 MOLLY FRANCIS                                                                        lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                            GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                       Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                            (214) 712-3434
 LANA MYERS
 DAVID EVANS                       Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                               600 COMMERCE STREET, SUITE 200                     FACSIMILE
 ADA BROWN                                      DALLAS, TEXAS 75202                         (214) 745-1083
 CRAIG STODDART                                    (214) 712-3400
                                                                                              INTERNET
 BILL WHITEHILL
                                                                                      HTTP://5TH.TXCOURTS.GOV




                                                              January 8, 2015


     Daniel Felder
     No. 01941471
     Luther Unit
     1800 Luther Dr.
     Navasota, TX 77868

     RE:       05-14-01031/01032/01033-CR
               Daniel Felder v. The State of Texas

     Dear Mr.:

            Your attorney has filed a brief in which he states he has determined your appeal is frivolous
     and without merit. A copy of that brief is enclosed with this letter.

             You have a right, if you so desire, to review the appellate record yourself and file a pro se
     response. If you desire to review the appellate record and file a pro se response, please write this
     Court by February 9, 2015 and make such a request. Otherwise, your case will be submitted upon
     the brief of your attorney.

                                                               Sincerely,

                                                     /s/       Lisa Matz, Clerk


     Enclosure

     ltr:mrh